ON MOTION FOR REHEARING.
HAWKINS, Judge.
Bills of exception were not considered on original submission because of an error in the transcript as to the date of the order overruling motion for new trial and notice of appeal and the omission from said transcript of an order extending the time in which bills might be filed. The defects have been corrected by supplemental transcript and the bills will now be considered.
Bills numbers one, two, three, and four complain because the state was permitted to prove by the witness Christopher that about three o’clock on the night of the alleged offense, when prosecutrix came to witness’ home she was excited, crying, and said she had been mistreated. The bill recites that after the commission of the alleged offense and before Christo*434pher saw prosecutrix she had been in company of other persons and had talked to them. The objection urged to Christopher’s testimony was that the matters related by him did not occur in appellant’s presence, and were not res gestae. The most that can be made out of the evidence objected to is that it was a general complaint of mistreatment, giving no details and naming no one, and that prosecutrix’s manner and appearance at the time reflected her state of mind. We discover no violation of the rules of evidence in receiving the testimony. See Sentell v. State, 30 S. W., 226; Duckett v. State, 150 S. W., 1177; Myers v. State, 105 Texas Crim. Rep., 426, 289 S. W., 49. Many other authorities will be found cited under section 1784, Branch’s Ann. Tex. P. C.
Bills numbers five and six complain of certain evidence which was admitted over objections from Dr. Headley. He testified without objection that on the next day after the alleged rape he, at the request of prosecutrix’s father, examined her and found her “* * * private parts bruised and congested, the hymen had been ruptured, looked like recently, the edges were raw and sore, and the posterior portion of the vagina had an abrasion, or little laceration, and blood oozing from there at the time, and the vulva bruised and the- to some extent looked like blue and bruised.” The bills show that in response to questions from the state the doctor testified that from examination of a female he could tell whether she had recently had intercourse if she was a girl who had not theretofore had intercourse with any one, then over objection, testified that from the condition in which he found prosecutrix it was his opinion she had recently had intercourse with some one, and that it was her first act of the kind. Reference to the statement of facts shows that on cross-examination of the witness he again expressed the opinion that the condition he found was produced by an act of intercourse, but that he did not know whether prosecutrix ever had intercourse with a man. Such testimony was then followed on cross-examination by the following question and answer:
“Q. Then your evidence is that this condition which you found was caused by the application of some violence, or by some form of entrance into the' vagina by some instrument— What that was made by, or when, or how, you don’t know?
“A. Well, I think it was recently made, within twenty-four or forty-eight hours, I judge. Yes, sir, that inference is on the condition of the parts that I examined.”
We think no error occurred in admitting the evidence com*435plained of. See Myers v. State, 105 Texas Crim. Rep., 426, 289 S. W., 49. The case of Breiger v. State, 99 Texas Crim. Rep., 292, 269 S. W., 100, cited by appellant to sustain his objection, is not thought to support his position. There the doctor was permitted to express his opinion based upon a hypothetical question, without a personal examination of the injured female, and went much further than in the present case.
By bills seven and eight appellant brings forward complaint as follows: When he offered to prove that the general reputation of prosecutrix for virtue and chastity was bad the evidence was rejected. According to the uncontroverted proof prosecutrix was under eighteen years of age, but over fifteen at the time of the alleged offense. By appellant’s own testimony there was a complete denial of any improper relations with prosecutrix, but by other evidence the issue as to her previous chastity was sufficiently raised to require its submission under that provision of article 1183, P. C., which makes previous unchastity a complete defense to a charge of rape if the female is over fifteen years of age, and consented to the act. It has been held that the status of unchastity under such circumstances may be proven by circumstances, but not by general reputation. Norman v. State, 89 Texas Crim. Rep., 330, 230 S. W., 991; Hennington v. State, 101 Texas Crim. Rep., 12, 274 S. W., 599; McWhorter v. State, 93 Texas Crim. Rep., 385, 247 S. W., 1089; Cloninger v. State, 101 Texas Crim. Rep., 1, 274 S. W., 596.
It is not necessary to discuss bills ten, eleven, and twelve. They complain of the refusal of certain special charges. The original opinion took cognizance of the questions raised by the special charges, and we think properly disposed of them.
Bill number thirteen brings forward complaint that the indictment charged more than one offense. The contention seems contrary to our holding in Dyer v. State, 283 S. W., 820.
Having considered all the bills of exception and finding nothing therein which demands a conclusion different from the original judgment of affirmance, the motion for rehearing is overruled.

Overruled.